Title: From John Quincy Adams to George Washington Adams, 10 July 1820
From: Adams, John Quincy
To: Adams, George Washington


				
					My dear Son.
					Washington 10. July 1820.
				
				In looking over my file of Letters received, I find that the latest date I have from you is of 10. November 1819—I am not sure that I have written since then to you—so let this pass for N. 1. of the year 1820—I have lately had at least the satisfaction of hearing from you indirectly, by your Correspondence with your Mother and your brother; but shall be glad to hear from you more immediately.I wrote some Months since to Mr Cruft, requesting him to pay for the collection of the Poets, published at Philadelphia, which were to be delivered at the Athenæum in Boston, and which I gave you. Have you received them?Dr. and Mrs Waterhouse were here a day or two last week, but the extreme heat of the weather deterred them from proceeding farther South, and hastened their departure homeward—We have had twelve languishing days in succession, with the thermometer at Midday above 90—Four days and nights of thunder-showers have scarcely yet swept the atmosphere clean, and seem scarcely to have cooled it at all—Charles and I brush the dew almost every Morning for a bath in the Potowmack—Charles flinches, sometimes for cold, and sometimes for heat; one day for an aching head, and another day for bruised feet—all which are different versions for sluggishness—It is hard to get him out of bed before Sunrise—How is it with you and John? Are you smitten with the charms of Aurora the friend of the Muses? She is the friend of the virtues too—Send me a copy of your Dissertation upon Socrates.Your affectionate father
				
					John Quincy Adams.
				
				
			